         Case 1:18-cv-12241-WGY Document 11 Filed 04/19/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

DEMOND HICKS,                 )
    Plaintiff,                )
                              )
v.                            )                                     No. 1:18-cv-12241-WGY
                              )
JAMES REDD, JR.,              )
     Defendant.               )

      DEFENDANT’S MOTION FOR EXEMPTION FROM LOCAL RULE 7.1(A)(2)

       Lt. James Redd, Jr., defendant in the above matter, respectfully request that this Court

exempt him from the requirements of Local Rule 7.1(A)(2) for the accompanying Motion to

Dismiss, and for all subsequent motions that may be filed by either party in this matter. As

grounds therefor, Defendant asserts that Plaintiff Demond Hicks is a pro se inmate and any

attempts to confer with him prior to filing of motions would be unduly burdensome and unlikely

to serve a useful purpose.

                                                     Respectfully submitted,

                                                     NANCY ANKERS WHITE
                                                     Special Assistant Attorney General

Dated: April 19, 2019                                /s/Richard E. Gordon
                                                     Richard E. Gordon, BBO #678741
                                                     Department of Correction-Legal Division
                                                     70 Franklin Street, Suite 600
                                                     Boston, MA 02110
                                                     617-727-3300 ext. 1199
                                                     Richard.Gordon@MassMail.State.MA.US




                                                1
         Case 1:18-cv-12241-WGY Document 11 Filed 04/19/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be mailed to those indicated as non-registered participants, including the pro se
plaintiff at the following address:
                                        Demond Hicks (W107908)
                                        Souza Baranowski Correctional Center
                                        Harvard Road, PO Box 8000
                                        Shirley, MA 01464

Dated: April 19, 2019                                /s/Richard E. Gordon
                                                     Richard E. Gordon, BBO #678741




                                                 2
